United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-10614
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ERIC DWAIN SHACKLEFORD,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 1:04-CR-20-ALL-C
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Eric

Dwain Shackleford on appeal from the revocation of his supervised

release has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).

Shackleford has filed a brief in response challenging the

revocation decision, the effectiveness of his trial counsel, and

the validity of his sentence in light of United States v. Booker,

543 U.S. 220 (2005).   Shackleford also has filed a motion for the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10614
                                 -2-

appointment of substitute counsel or, in the alternative, to

proceed pro se.

     Our review of the brief filed by counsel, Shackleford’s

response, and the record discloses no nonfrivolous issue for

appeal.   We decline to address any claim of ineffective

assistance of counsel, without prejudice to Shackleford’s right

to assert such claims in a motion pursuant to 28 U.S.C. § 2255.

United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).

Shackleford’s motion for the appointment of substitute counsel,

or in the alternative to proceed pro se, is DENIED.   See United

States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.